ICJ_128_Avena_MEX_USA_2003-05-22_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING AVENA AND OTHER
MEXICAN NATIONALS

(MEXICO v. UNITED STATES OF AMERICA)

ORDER OF 22 MAY 2003

2003

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AVENA ET AUTRES
RESSORTISSANTS MEXICAINS

(MEXIQUE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 22 MAI 2003
Official citation:

Avena and Other Mexican Nationals
(Mexico v. United States of America),
Order of 22 May 2003, .C.J. Reports 2003, p. 99

Mode officiel de citation:

Avena et autres ressortissants mexicains
(Mexique c. Etats-Unis d'Amérique),
ordonnance du 22 mai 2003, C.J. Recueil 2003, p. 99

 

Sales number
ISSN 0074-4441 N° de vente: 866

ISBN 92-1-070974-8

 

 
22 MAY 2003

ORDER

AVENA AND OTHER MEXICAN NATIONALS
(MEXICO v. UNITED STATES OF AMERICA)

AVENA ET AUTRES RESSORTISSANTS MEXICAINS
(MEXIQUE c. ETATS-UNIS D’AMERIQUE)

22 MAI 2003

ORDONNANCE
99

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2003 2003
22 mai
Rôle général
22 mai 2003 n° 128

AFFAIRE AVENA ET AUTRES
RESSORTISSANTS MEXICAINS

(MEXIQUE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 44 de son Règlement,

Vu l'ordonnance du 5 février 2003 par laquelle la Cour, compte tenu

des vues des Parties, a fixé, respectivement, au 6 juin 2003 et au 6 octobre

2003 les dates d’expiration des délais pour le dépôt du mémoire des Etats-

Unis du Mexique et du contre-mémoire des Etats-Unis d'Amérique;

Considérant que, par lettre conjointe datée du 19 mai 2003 et parve-
nue au Greffe le 20 mai 2003 par télécopie, les agents des deux Parties
ont prié la Cour de reporter, respectivement, au 20 juin 2003 et au
3 novembre 2003, les dates d’expiration des délais pour le dépôt du

mémoire des Etats-Unis du Mexique et du contre-mémoire des Etats-

Unis d'Amérique;
Compte tenu de l’accord des Parties,

Reporte au 20 juin 2003 la date d'expiration du délai pour le dépôt du

mémoire des Etats-Unis du Mexique;

Reporte au 3 novembre 2003 la date d’expiration du délai pour le
dépôt du contre-mémoire des Etats-Unis d'Amérique ;

Réserve la suite de la procédure.
Fait en anglais et en français, le texte anglais faisant foi, au Palais de la

4
AVENA ET AUTRES (ORDONNANCE 22 V 03) 100

Paix, à La Haye, le vingt-deux mai deux mille trois, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement des Etats-Unis du Mexique et
au Gouvernement des Etats-Unis d'Amérique.

Le président,
(Signé) Sui Jiuyong.
Le greffier,
(Signé) Philippe COUVREUR.

 
